                         Case 3:20-mj-00223            Document 1          Filed 08/31/20       Page 1 of 6

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No. 3:20-mj-00223
                                                                    )
                                                                    )
               Michelle Peterson O'Connor                           )
                                                                    )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   August 24, 2020               in the county of            Multnomah             in the
                       District of            Oregon           , the defendant(s) violated:

            Code Section                                                      Offense Description


18 U.S.C. § 231(a)(3)                           Civil Disorder - Intentionally Obstructing, Impeding, Interfering with Law
                                                Enforcement Officers Engaged in Official Duties




         This criminal complaint is based on these facts:

           See attached affidavit of FBI Special Agent Landon Berryman




         ✔ Continued on the attached sheet.
         u

                                                                                              /s/ Landon Berryman
                                                                                              Complainant’s signature

                                                                                     FBI Special Agent Landon Berryman
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
                                                                                          \
WHOHSKRQHDWDP

Date:             08/30/2020
                                                                                                 Judge’s signature

City and state:                         Portland, Oregon                         Hon. Youlee Yim You, U.S. Magistrate Judge
                                                                                               Printed name and title
            Case 3:20-mj-00223        Document 1        Filed 08/31/20    Page 2 of 6




DISTRICT OF OREGON, ss:                              AFFIDAVIT OF LANDON BERRYMAN

             Affidavit in Support of a Criminal Complaint and Arrest Warrant

       I, Landon Berryman, being duly sworn, do hereby depose and state as follows:

                             Introduction and Agent Background

       1.      I am a Special Agent with the Federal Bureau of Investigation (FBI) and have

been since September of 2018. I am currently assigned to the Portland Division Violent Crimes

squad, which investigates a variety of violations dealing with the Federal Criminal Code. Prior

to working in the FBI, I was a sworn peace officer in Arizona from 2011 to 2018. I am a

graduate of the FBI Academy in Quantico, Virginia, and have completed extensive training in

numerous areas of law enforcement investigations and techniques, including computer-related

crimes, search warrant execution, and violent crimes such as bank robberies and kidnappings. I

have been empowered under Title 18, United States Code, Sections 3052 and 3053, and Rule 4

of the Federal Rules of Criminal Procedure, to conduct investigations and make arrests for

federal criminal offenses, including violations of 18 U.S.C. § 231(a)(3) (civil disorder –

obstruction of law enforcement); 18 U.S.C. § 2101 (riot); and 18 U.S.C. § 371 (conspiracy).

       2.      I submit this affidavit in support of a criminal complaint and arrest warrant for

Michelle Peterson O’Connor, for civil disorder in violation of 18 U.S.C. § 231(a)(3). As set

forth below, there is probable cause to believe, and I do believe, that O’Connor threw a hard

object capable of causing injury at a law enforcement officer and assaulted a public safety officer

for the purpose of obstructing, impeding, or interfering in a violent manner with such law

enforcement officers; that she did so knowingly and willfully; and that she did so during a civil

disorder that adversely affected interstate commerce.
            Case 3:20-mj-00223         Document 1       Filed 08/31/20     Page 3 of 6




                                          Applicable Law

       3.      Title 18 U.S.C. § 231(a)(3) provides that “whoever commits or attempts to

commit any act to obstruct, impede, or interfere with any fireman or law enforcement officer

lawfully engaged in the lawful performance of his official duties incident to and during the

commission of a civil disorder which in any way or degree obstructs, delays, or adversely affects

commerce or the movement of any article or commodity in commerce . . . shall be fined under

this title or imprisoned not more than five years or both.” The term “civil disorder” means “any

public disturbance involving acts of violence by assemblages of three or more persons, which

causes an immediate danger of or results in damage or injury to the property or person of any

other individual.”

                                  Statement of Probable Cause

       4.      On August 24, 2020, Portland Police Bureau Sergeant Justin Damerville was a

member of the Portland Police Bureau (PPB) Rapid Response Team (RRT) conducting crowd

control duties in relation to a declared riot at the Portland Police Northeast Precinct located at

449 NE Emerson Street, Portland, Oregon 97211.


       5.      An unruly crowd near NE Emerson and NE Martin Luther King Jr. Blvd engaged

in criminal activity. The crowd blocked NE Martin Luther King Jr. Blvd to vehicular traffic and

set a dumpster on fire in the middle of the street. An unlawful assembly/riot was announced by

PPB. The announcements were communicated the sound truck and were made numerous times

throughout the night. The lawful orders were not followed. These orders included warnings

about the use of force. Still, the unruly crowd did not leave the area.



 Page 2 – Affidavit of Landon Berryman                            USAO Version Rev. April 2018
            Case 3:20-mj-00223        Document 1       Filed 08/31/20     Page 4 of 6




       6.      At approximately 1:00 a.m., all mobile field forces and RRT members were

tasked to make arrests on subjects who had not left after an unlawful assembly/riot was

announced. This was the second time Portland Police Officers assigned to those unruly events

were tasked to make arrests.


       7.      PPB Officer F. Barron observed Sgt. Damerville engaged in an arrest of a male

subject on the street. While Sgt. Damerville was arresting the subject, O’Connor was seen

picking up a black helmet from the ground and, from a distance of three to five feet, throwing the

helmet at Sgt. Damerville, striking him in the head. Sgt. Damerville was wearing his PPB

helmet when he was struck. He later said his “bell was rung” from the strike to the head and he

had neck pain as a result.


       8.      PPB Officers arrested O’Connor after witnessing the assault. During the

interview and processing of O’Connor, PPB Detective B. Declercque overheard O’Connor

talking with another arrested subject who was in the same area. O’Connor said she was

attempting to “un-arrest” a friend when she hit the officer, and admitted she made a mistake.


       9.      Detective Declercque read O’Conner her Miranda warnings at 3:29 a.m. and she

agreed to be interviewed and answer his questions. O'Connor said she attended the protest

because she felt that the police needed to be defunded in order to enact criminal justice reform.

She said she was about to leave the protest near NE MLK/Killingsworth when officers began

arresting her good friend, who was standing next to her. O'Connor said officers had her friend

on the ground and one officer was physically on top of her friend. O'Connor said she was upset

and was worried her friend might be hurt while being arrested. O'Connor said she observed a

 Page 3 – Affidavit of Landon Berryman                          USAO Version Rev. April 2018
                Case 3:20-mj-00223       Document 1        Filed 08/31/20     Page 5 of 6




helmet lying on the ground nearby. O'Connor said she picked up the helmet and intentionally

struck one of the officers in the head with the helmet. O'Connor said the officer was wearing a

helmet when she struck him. O'Connor said she intentionally targeted the officer that was on top

of her friend. O'Connor said she aimed for the officer's head and struck him on the side of his

helmet.


                                         Conclusion

          10.     Based on the foregoing, I have probable cause to believe, and I do believe, that

Michelle Peterson O’Connor intentionally obstructed, impeded, and interfered with a police

officer who was engaged in the lawful performance of his duties; and these actions took place

during a civil disorder that adversely affected interstate commerce in violation of 18 U.S.C. §

231(a)(3). I therefore request that the Court issue a criminal complaint and arrest warrant for

Michelle Peterson O’Connor.

          11.     Prior to being submitted to the Court, this affidavit, the accompanying complaint

and the arrest warrant were all reviewed by Assistant United States Attorney (AUSA) Thomas S.

Ratcliffe. AUSA Ratcliffe advised me that, in his opinion, this affidavit is legally and factually

sufficient to establish probable cause to support the issuance of the requested criminal complaint

and arrest warrant.

                                          Request for Sealing

          12.     I respectfully request that the Court issue an order sealing, until further order of

the Court, all papers submitted in support of the requested criminal complaint and arrest warrant.

I believe that sealing these documents is necessary because any disclosure of the information at



 Page 4 – Affidavit of Landon Berryman                              USAO Version Rev. April 2018
            Case 3:20-mj-00223        Document 1       Filed 08/31/20    Page 6 of 6




this time may endanger the life or physical safety of an individual, cause flight from prosecution,

or otherwise seriously jeopardize an investigation, including the planned arrest of the defendant.



                                                     /s/ Landon Berryman
                                                     Landon Berryman
                                                     Special Agent,
                                                     Federal Bureau of Investigation


       Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at
DP on August , 2020.


                                                     ________________________________
                                                        _________________________
                                                     HONORABLE
                                                        NORABLE YOULEE YIM YOU      YO
                                                     United States Magistrate Judge




 Page 5 – Affidavit of Landon Berryman                          USAO Version Rev. April 2018
